Exhibit 10.1

 

PURCHASE, SALE AND ASSIGNMENT OF ALL RIGHTS
IN A LA CARTE SOFTWARE, PROGRAMMING, WEB
AND MOBILE APPLICATION DEVELOPMENT AND
DESIGN

 

This Purchase, Sale and Assignment of All Rights in A La Carte Software,
Programming, Web and Mobile Application Development and Design (the “Agreement”)
is made and effective this the 21st day of August, 2017:

 

BETWEEN: A La Carte Charts, LLC (the "Software Owner"), a Limited Liability
Company organized and existing under the laws of the State of ARIZONA, with its
head office located at:      

3651 W. Eastman Ct.

Anthem, AZ 85086

 

AND: A La Carte Charts Corporation (the "Software Buyer"), a corporation
organized and existing under the laws of the State of DELAWARE, with its head
office located at:      

42211 N. 41st Drive, A105

Phoenix, AZ 85086

  

RECITALS

 

  A. Software Owner represents and warrants that it has full and complete
ownership of all right, title, and interest in and to certain web and mobile
application architecture, functionality, software programming and graphic
design, of and in relation to the A La Carte Charts web and mobile applications,
which are described in more detail in Exhibit “A” (hereinafter referred to as
the “Apps Development”), including but not limited to all Copyrights,
Trademarks, Trade Names, Service Marks, Patents, and other proprietary rights
associated with such Apps Development;

 

  B. Software Owner has contracted Vuria, LLC (“Vuria”), a third party eBusiness
Solutions Provider, to enhance the Apps Development architecture, graphic
design, programming and functionality, for the exclusive benefit of Software
Owner and its elected heirs or assigns, pursuant to the Mobile Application
Development Contracts attached hereto altogether as Exhibit “A” (the
“Development Contracts”);

 

  C. Software Owner has not licensed the right to exploit the Apps Development
to any third party, company nor individual as of the date of this Agreement;

 

  D. Software Buyer wished to purchase from the Software Owner, all right, title
and interest in and to the Apps Development pursuant to the terms and conditions
set forth herein; AND

 

  E. Software Owner wishes to sell the Apps Development to the Software Buyer
and convey and assign the Development Contracts and all associated rights
therewith to the Software Buyer, all in accordance with the terms and conditions
as set forth in this Agreement.

 



 

 

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to the following terms and
conditions relative to the sale and purchase of the Apps Development.

 

1. PURCHASE AND SALE

 

  1.1 Software Owner hereby transfers and conveys to the Software Buyer, in
exchange for the transfer of 100,000 (One Hundred Thousand) shares of A La Carte
Charts Corp. common stock representing 1.45% of the 6,899,000 total shares
outstanding in Software Buyer following execution of this Agreement and
completion of the share exchange, and subject to the terms and conditions set
forth in this Agreement, all of the Software Owner’s right, title and interest
in and to the Apps Development, in perpetuity, exclusive to the rights of any
other party, including but not limited to any and all intellectual property
rights and rights to register intellectual property rights associated with and
in connection to the Apps Development, all of the exclusive rights of the owner
of intellectual property under the UNITED STATES Copyright Act, and all
trademarks and trade names used in connection with such Apps Development,
including but not limited to the name “A La Carte Charts”, domain name
www.alacartecharts.com, and/or the “A La Carte Finance Charts” mobile
application name.

 

  1.2 The rights transferred and conveyed to the Software Buyer hereunder shall
include, but shall not be limited to the following:     All rights, worldwide,
currently held by Software Owner, known or unknown, of and relating to the Apps
Development, in entirety, including all intellectual property rights, licenses,
copyrights, patents, trademark or trade dress, of and/or relating to the Apps
Development, including but not limited to the A La Carte Charts mobile
application, the A La Carte Charts website, and the underlying A La Carte Charts
programming, architecture, graphic design, functionality and other elements as
further developed by Vuria pursuant to the Development Contracts attached herein
as Exhibit “A”.

 

  1.3 The Copyright and right to Copyright the Apps Development and all
components and functions thereof.         1.4 Any and all international
copyrights or the right to claim copyright protection under all international
laws, treaties and conventions and the right to claim copyright protection under
the laws of every country and jurisdiction in the world to the extent available.
        1.5 All right, title and interest in and to all documentation,
tutorials, instructions, help guides and files, and all other documents and
items relative to the Apps Development, and all proprietary rights, including
Copyrights and other rights related thereto.         1.7 All right, title and
interest of the Software Owner to all modifications, enhancements, improvements,
derivative works and other works based in whole or in part upon the Apps
Development.         1.8 All right, title, and interest of the Software Owner
in, to and under all license, agreement, contracts, leases and other documents
to which the Software Owner is a party or third party beneficiary which pertain,
directly or indirectly, to the Apps Development

 



 

 

 

  1.9 All rights to enter into license agreements with parties who may currently
be using “shareware” versions of the Apps Development.

  

  1.10 All customer lists, shareware user lists and other documentation relative
to the Apps Development.

 

2. DELIVERY OF MEDIA AND DOCUMENTATION

  

Upon execution of this Agreement, Software Owner shall deliver and convey to the
Software Buyer (i) all media containing copies of the Apps Development in any
form, (ii) all media containing object code formats of the Apps Development,
(iii) all documentation, help files, and other documentation described in this
Agreement, (iv) all customer lists, shareware lists and other listings required
by the terms of this Agreement, (v) original Certificates of Registration of all
aspects of the Apps Development and other rights conveyed hereunder, and (vi)
all other reports and documents pertaining to the Apps Development, including
but not limited to error reported, virus reports, customer complaints, customer
enhancement and improvement, enhancement plans, specifications, schematics,
suggestions, internal memorandum, and related correspondence.

 

3.SOFTWARE OWNER REPRESENTATIONS AND WARRANTIES

 

Software Owner makes the following representations and warranties to the
Software Buyer as material inducements for the Software Buyer to enter into this
transaction and to purchase the Apps Development. All such representations and
warranties shall survive the conveyance of the Apps Development.

  

  3.1 Software Owner has the exclusive rights in and to the Apps Development,
including all tangible and intangible property rights to all components of the
Apps Development and other items conveyed hereunder and the Apps Development
does not infringe upon or interfere with the patents, copyrights trademarks,
trade secrets or other proprietary rights of any other party.         3.2
Software Owner (or bona fide employees or independent contractors creating work
made for hire) performed all work related to the development of the Apps
Development and all other items conveyed hereunder, and as such, the Software
Owner is the “author” of the Apps Development as that term is defined under the
United States Copyright Act.         3.3 The Apps Development is free and clear
of all liens, encumbrances, claims, suits, equities, suits, attachments, or any
other right or claim of any third party.         3.4 The Apps Development is
fully eligible for protection under the United States Copyright Act as an
original work of authorship of the Software Owner and upon consummation of the
conveyance described herein all such rights will be conveyed unconditionally and
in perpetuity to the Software Buyer.         3.5 From and after the date hereof,
Software Owner shall not disclose and shall take all affirmative actions
necessary to protect against the disclosure or use (use by any third party or by
the Software Owner) of all proprietary technical information related to the Apps
Development. Software Owner acknowledges and agrees that all such information is
proprietarily connected to the Apps Development and that the release, disclosure
or use of such information would have an adverse affect on the ability of the
Software buyer to use and exploit the Apps Development. As such, such
information shall be considered a “trade secret” of the Software Buyer.

  



 

 

 

  3.6 All source code and other systems specifications have been protected as
trade secrets and have not been disclosed to any other party. All employees
and/or independent contractors who have had access to any of the same are bound
to enforceable confidentiality agreements.         3.7 Appropriate copyright
notices have been included on all publications of the Apps Development.        
3.8 Any and all independent contractors who have contributed any aspect of the
Apps Development have assigned and conveyed all of their rights in and to any
aspect of the Apps Development to the Software Owner so that upon conveyance
hereunder to the Software Buyer, Software Buyer will have full and unrestricted
title and right to all aspects of the Apps Development and will not be subject
to any claims from any such independent contractor or any other party.        
3.9 Software Owner has not entered into any remarketer agreements, distributions
agreements or licenses, or any other agreements that licenses or gives and right
to any other party or places any obligation on the Software Owner regarding the
marketing, sale or advertising of the Apps Development.

  

4.        DOCUMENTS OF CONVEYANCE AND FURTHER ACTS

  

  4.1 Software Owner shall have an ongoing obligation following the date of this
Agreement to execute any documents of conveyance and to take all further actions
reasonably required by the Software Buyer to fully transfer ownership in all
items being conveyed hereunder to the Software Buyer and to record said
assignments with all applicable governmental offices and confirm the Software
Buyer’s ownership to any third party.

  

5.        MISCELLANEOUS PROVISIONS

  

  5.1 Any notification or written communication required by or contemplated
under the terms of this Agreement shall be in writing and shall deemed to be
delivered if transmitted via Email at the Email addresses listed below, except
for any notice of termination of this Agreement which shall be in writing and
sent by Certified Mail, Return Receipt Requested and shall be deemed to have
been delivered ten business days after the date of mailing. Email addresses for
such notices shall be:

 

  If To Software Buyer: dmatcwu@hotmail.com         If To Software Owner:
CMIDavid@live.com

  

  5.2 Neither this Agreement nor any right, interest, duty or obligation
hereunder may be assigned by the parties hereto except that the representations
and warranties made by the Software Owner shall survive the transfer of the Apps
Development and shall be for the benefit of any subsequent assignee or purchaser
of the Apps Development from the Software Buyer.         5.3 In interpreting the
terms of this Agreement, the parties agree that the laws of the State of
DELAWARE shall be applicable. All suits permitted to be brought in any court
shall be in DELAWARE.         5.4 This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes and replaces all prior discussions, agreements, proposals,
understandings, whether orally or in writing, between the parties related to the
subject matter of this Agreement. This Agreement may be changed, modified or
amended only in a written agreement that is duly executed by authorized
representatives of the parties. If any provisions hereof is deemed to be illegal
or unenforceable by a court of competent jurisdiction, the enforceability of
effectiveness of the remainder of the Agreement shall not be effected and this
Agreement shall be enforceable without reference to the unenforceable provision.
No party’s waiver of any breach or accommodation to the other party shall be
deemed to be a waiver of any subsequent breach.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth first above, with full knowledge of its content and significance and
intending to be legally bound by the terms hereof.

  

SOFTWARE OWNER   SOFTWARE BUYER        [img_003.jpg]   [img_003.jpg]  Authorized
Signature   Authorized Signature             David Meyers, Owner   David Meyers,
CEO A La Carte Charts, LLC   A La Carte Charts Corporation 3651 W. Eastman Ct.  
42211 N. 41st Drive, A105 Anthem, AZ 85086   Phoenix, AZ 85086

 



 

 

 

EXHIBIT “A”



 

[img_001.jpg]URIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOBILE APPLICATION

 

DEVELOPMENT PROPOSAL

 

Date: January 23, 2017

 

Client: A La Carte Charts, LLC.

 

CONFIDENTIAL

 

 

 

 

 

 

 

 

 

 

VUR1A.COM

 

WEB MOBILE SEO SOCIAL CRM

 



 

 

 

[img_001.jpg] 

About VURIA: VURIA has provided modern eBusiness solutions to businesses in
nearly every sector for just over 15 years. We are experts at assessing and
implementing sophisticated custom eBusiness strategies from concept through to
completed systems. As a highly capable creative agency and development house, we
have excelled in offering affordable and effective strategies to national,
regional and local brands. VURIA provides complete and comprehensive eBusiness
solutions including custom website design, eCommerce platforms, mobile
application development, search engine optimization, search engine marketing,
client management systems, CRM's, lead generation, drip marketing strategy and
copy, and video production for television or web. Additionally, as a full
service marketing partner we provide services for trade show exhibits, vehicle
wraps and creation of all types of print marketing collateral.

 

Project Outline: A La Carte Charts is looking to expand its functionality and
usability for the already established and growing number of users currently
using the application. Vuria will be adding functionality including: login
capabilities, the ability to leave comments and creation of a market snapshot
using data readily available to A La Carte Charts. As part of this application
addition, A La Carte Charts is looking to offer a unique mobile application to
its visitors, conveying a "leading-edge" approach to enhancing the experience
for users reviewing charts already provided on the app.

 

This proposal outlines the details for the addition of features to the existing
A La Carte Charts app, creating a professionally developed application that will
help to offer its users the best experience possible.

 

Confidentiality: The terms and conditions described in this document including
the document itself shall be confidential information and shall not be disclosed
to any third party.

 

 

 

 

 

 

 

 

 

 



VURIA.COM

1

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 

[img_001.jpg] 

PROJECT DETAILS

 

1)Mobile Application Development: Vuria will be integrating changes for both
iPhone and Android mobile device platforms only (no native tablet app).
Integrating new features in an application involves the following process;

 

a)Architecture: Integration of App architecture as depicted below;    

b)Graphic Design: Mobile application design and graphical interface creation;
Application will be designed to mirror the existing screens on the A La Carte
Charts application. The interface will be designed to be clean, modern, and
intuitive;    

c)Programming: Complete programming and coding for mobile platforms (Android,
and i0S).

 

App Functionality: The following is a list of features being integrated into the
existing A La Carte Charts mobile application.

 

1.Login/Registration:

 

a.Create Registration page for Application    

b.Create backend database and structure to support sign on capabilities through
server application.    

c.Create front end management tool to view, edit, delete, and ban users    

d.Create API for managing users    

e.Create API for password resets    

f.Sign on capabilities include register, sign in and password reset function for
users    

g.For this phase of project, users will not be able to save specific charts or
information to or from the app to be viewed later. Sign in functionality is only
intended to give users the ability to comment on specific companies currently
presented in A La Carte Charts application.

 

 

 

 

 



VURIA.COM

2

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 

[img_001.jpg] 

2.Market Snapshot Page:

 

a.Create screen to show market snapshot to include Data to provided by Bar
Charts, Client's data source. Bar Charts data access, supplied by Client,
required for all functionality.

 

i.Screen will show current market numbers for DJIA, NASDAQ and S&P 500.    

ii.Create function that allows user to search for charts available through app
(to mirror existing search feature on app).    

iii.Function allowing user to search for stock symbol (Info will only be
searchable if stock symbol is located within chart available).

 

3.Individual Company Detail Screen: Companies with individual detail will be
pulled from data already available in existing charts.

 

a.Info present for detail

 

i.Graph showing 52 Week    

ii.Company High    

iii.Company Low    

iv.52 Week High    

v.52 Week Low    

vi.E.P.S.    

b.Comments Section    

i.Create section for users to leave free form comments    

ii.Create API for adding comments to Application    

iii.Create front end management tool for client view, edit or delete comments
   

iv.Users will not be able to edit /delete comments (Can only be deleted through
Admin)    

v.With this phase of project nesting in comments is not available

 

 

 

 

 

VURIA.COM

3

WEB    MOBILE    SEO    SOCIAL    CRM



 

 

 

[img_001.jpg] 

 

PROJECT FEES

 

Custom MObile Application Development:

 

Vuria to integrate add-ons noted above to A la Carte Charts mobile applications
in Android and in IOS as described herein. Upon final payment, client will own
all final work product associated with project completed by Vuria.

 

Price: $48,000.00 Terms: 1/2 Down, balance upon completion.

 

Accepted and Agreed to by:

 



[img_002.jpg] 1/23/17   [img_003.jpg] 1/23/17 Vuria, LLC Date   A La Carte
Charts, LLC Date

 



VURIA.COM

4

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 



 

[img_001.jpg] 

 

NOTES

 

 

 

 

 

 

 

 

 

 

 



VURIA.COM

5

WEB    MOBILE    SEO    SOCIAL    CRM

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

[img_001.jpg]

 

 

 

 

 

 

 

 

 

MOBILE APPLICATION

 

DEVELOPMENT PROPOSAL

 

PHASE II

 

Date: June 15, 2017

 

Client: A La Carte Charts, LLC.

 

 

 

 

CONFIDENTIAL

 

 

 

 

 

VURIA.COM

 

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 

[img_001.jpg]

 

About VURIA: VURIA has provided modern eBusiness solutions to businesses in
nearly every sector for just over 15 years. We are experts at assessing and
implementing sophisticated custom eBusiness strategies from concept through to
completed systems, As a highly capable creative agency and development house, we
have excelled in offering affordable and effective strategies to national,
regional and local brands. VURIA provides complete and comprehensive eBusiness
solutions including custom website design, eCommerce platforms, mobile
application development, search engine optimization, search engine marketing,
client management systems, CRIvrs, lead generation, drip marketing strategy and
copy, and video production for television or web. Additionally, as a full
service marketing partner we provide services for trade show exhibits, vehicle
wraps and creation of all types of print marketing collateral.

 

Project Outline: A La Carte Charts is looking to expand its functionality and
usability for the already established and growing number of users currently
using the application. Vuria will he adding the social media element currently
lacking in the app; including profile pages, personal feeds based on follows,
and more. As part of this application addition, A La Carte Charts is looking to
offer a unique mobile application to its visitors, conveying a "leading-edge"
approach to enhancing the experience for users reviewing charts already provided
on the app.

 

This proposal outlines the details for the addition of features to the existing
A La Carte Charts app, creating a professionally developed application that will
help to offer its users the best experience possible,

 

Confidentiality: The terms and conditions described in this document including
the document itself shall be confidential information and shall not be disclosed
to any third party.

 

VURIA.COM

1

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 



[img_001.jpg]

 

PROJECT DETAILS

 

1) Mobile Application Development: Vuria will be integrating changes for both
iPhone and Android mobile device platforms only (no native tablet app).
Integrating new features in an application involves the following process;

 

  a) Architecture: Integration of Application architecture as depicted below:  
      b) Graphic Design: Mobile application design and graphical interface
creation; pages will be designed to mirror the existing screens on the A La
Carte Charts application.         c) Programming: Complete programming and
coding of two (2) mobile platform (Android, and iPhone) integrations;

 

App Functionality: The following is a list of features being integrated into the
existing A La Carte Charts mobile application.

 

  1. App Updates: Creation of social media elements similar to Twitter as noted
below.

 

a.Creation of user profile page similar to Twitter with content feed, profile
avatar/picture, and brief bio (160 characters or less) Based on design, this
page may be integrated with existing dashboard currently available on A La Carte
Charts application.

 

b.Allow users to post their own content. Content can be in the form of text,
images, and/or links to outside URL's.

 

c.Allow users to share/re-post other users content within their own feed on the
A La Carte app

 

d.Add functionality giving users the ability to follow other users feeds on app.

 

e.Add functionality giving users ability to see followers

 

f.Add functionality to share charts on social media platforms (Facebook,
Twitter, Linkedlu). If shared content is clicked on from other social channel
and user is not registered and logged in on A La Carte, it will display a
snapshot of the chart only on a web page. To access full data, user will have to
download the app and register.

 

g.Add functionality of uploading avatar or profile picture.

 

h.Add functionality giving users ability to like posts.

 

i.Add push notification functionality.

 

VURIA.COM

2

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 



[img_001.jpg]

 

  2. Database Updates:

 

a.Creation of followers page for users (Creating table to match users to others
they are following).     b.Implementation of user avatar management
functionality (uploads, resize, store on S3, etc.)       c. Functionality
allowing users to management notification preferences.       d.Parse out symbol
tags in posts ($AAPL, $NOC) . When users post info with tags users will be
directed to specific stock symbol page.     e.Parse out hash tags in posts (IE:
#stagflation).       f. “Unfurling” of any arbitrary URL to display external
content inline.       g.Create and implement sharable charts.     h.Add API to
retrieve real-time quotes. (Real-time charts not included)

 

VLIRAGOM

3

WEB    MOBILE    SEO    SOCIAL    CRM

 



 

 

 

[img_001.jpg]

 

PROJECT FEES

 

Custom Mobile Application Development:

 

Vuria to integrate add-ons noted above to A La Carte Charts mobile applications
in Android and in iOS as described herein. Certain changes will require access
to A La Carte Charts website.

 

Price: $80,000.00 Terms: ½ down, balance upon completion. ______________ Client
Initials

 

Vuria, LLC. and A La Carte Charts, LLC. (Client) agree that this project will be
delivered within 100 days of signed contract date and deposit being received.
Vuria and Client agree that for each calendar day the work or any portion of the
project remain uncompleted after the expiration of the time limit set in this
proposal, Vuria shall be liable to Client for a disincentive in the amount of
$150 for such calendar day(s), Any amount will be deducted from the balance upon
completion of the project.

 

Website Development:

 

Vuria to integrate Phase II add-ons noted above as well as all existing A La
Carte Charts functionality currently in the iOS and Android versions of the app
as it is today, into a responsive designed web based platform viewable on
alacartecharts.com. includes Design and development.

 

Price: $75,000.00 Terms: ½ down, balance upon completion. ______________ Client
Initials

 

*Should client agree to do both projects simultaneously, overall project cost
will he discounted.

 

Price: *$150,000.00 Terms: 50% deposit, 50% at completion _____________ (Client
Initials)

 

Accepted and Agreed to by:

 

[img_004.jpg] 6/23/17   [img_003.jpg] 6/23/17 Vuria, LLC Date   A La Carte
Charts, L Date

 

 

VURIA.COM

4

WEB    MOBILE    SEO    SOCIAL    CRM

 

 

 

 

[img_001.jpg]

 

NOTES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VURIA.COM

5

WEB    MOBILE    SEO    SOCIAL    CRM

 

 

 



 

 